DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in response to the preliminary amendment filed March 31, 2020.
Claims 1-15 have been amended.
Claims 1-15 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 31, 2022; December 08, 2021; and February 03, 2022 are being considered by the examiner.
Claim Objections
Claim 7 is objected to because of the following informalities: the phrase “identifying that vehicle, among the self-driving vehicles, that matches/is …” in lines 3 and 5, appears to be a typographical error that should read “identifying a [[that]] vehicle, among the self-driving vehicles, that matches/is …” because the use of “that … that” is less clear than the proposed correction.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first module for receiving” in claim 15;
“a second module for processing” in claim 15; and
“a third module for identifying” in claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim limitations discussed in the “Claim Interpretation” section above invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification on page 8 refers to modules as computer software by indicating they are functions handled by a processing unit. Therefore, the specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps. Blackboard, 574 F.3d at 1384, 91 USPQ2d at 1492 (stating that language that simply describes the function to be performed describes an outcome, not a means for achieving that outcome). Specification p. 5 describes all three modules by their claimed function, which describes an outcome, not a means for achieving that outcome. Specification p. 14 describes a module for receiving a transport request only by its claimed function, which describes an outcome, not a means for achieving that outcome. Specification p. 12 describes the second and third modules only by their claimed function, which describes an outcome, not a means for achieving that outcome. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitations discussed above in the “Claim Interpretation” section have been found to fail to disclose sufficient corresponding structure (e.g. the algorithm) in the specification that performs the entire claimed function and have been found to be indefinite under 35 USC 112(b). Therefore, these claim limitations also fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-14 recite a series of steps and therefore recite a process.
Claim 15 recites a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 15, as a whole, are directed to the abstract idea of servicing a transportation request with a compliant vehicle and compliant route, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (including hedging, insurance, mitigating risk) by reciting servicing a transport request. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) by reciting rules for identifying a compliant vehicle and compliant route to service a transportation request.  See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental processes because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by reciting evaluating a request to judge whether vehicles and routes are able to perform the requested transport.  See MPEP 2106.04(a)(2)(III). The method of organizing human activity and mental process of “servicing a transportation request with a compliant vehicle and compliant route,” is recited by claiming the following limitations: receiving a transport request, processing the request to identify a compliant vehicle, identifying a compliant route, and causing the compliant vehicle to perform a transport service. The mere nominal recitation of self driving vehicles and a mobile communications network does not take the claim of the method of organizing human activity or mental process groupings. Thus, the claim recites an abstract idea.
With regards to Claims 2-3, 7, 9, and 11-13, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: arranging radio resources, checking for perturbing events, identifying route alternatives, identifying a vehicle that matches transport features, identifying a vehicle that is near the staring position, classifying customers according to priority, associating vehicles to parking lots according to data traffic, estimating distribution of data traffic, partitioning an area covered by a network.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 15 recite the additional elements: self driving vehicles and a mobile communications network. The mobile communication network limitation is no more than mere instructions to apply the exception using a generic computer component. The self driving vehicles limit the field of use by generally linking the identified abstract idea to the autonomous transportation field. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of a taxi dispatch in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing vehicle dispatch process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a mobile communication network. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving and transmitting information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): self driving vehicles (Specification p. 1, 8) and a mobile communications network (Specification p. 7). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by reciting a mobile communication network. See MPEP 2106.05(f). The claims limit the field of use by reciting self driving vehicles. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 4-6, 8, 10, and 14, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross et al. (U.S. 9,557,183 B1), hereinafter Ross.

Claim 1: 
Ross discloses a method for managing data traffic of customers and self-driving vehicles, wherein the customers and the self-driving vehicles are connected to a mobile communication network, comprising: 
receiving a transport request by a requesting customer (Ross (Col. 8 Lines 37-40), (Col. 11 Lines 57-64) user request for pickup or delivery transmitted from a user device); 
processing the received transport request and identifying, among the self- driving vehicles, a compliant vehicle that is compliant with the transport request (Ross (Col. 12 Lines 3-14) identify and select an AV); 
identifying a compliant route, compliant with the transport request, to be taken by the identified compliant vehicle from a starting position to one or more target positions set out in the transport request (Ross (Col. 12 Lines 17-50) identify route options including data transmission requirements along each route; (Col. 13 Lines 7-24) route optimization engine can determine shortest ETA, lowest cost, or lowest traffic route option), and 
causing the compliant vehicle to perform a transport service over the identified compliant route according to said transport request (Ross (Col. 13 Lines 38-53) route optimization engine can transmit the optimal route to the selected AV and the selected AV can travel to the destination along the optimal route), 
wherein said identifying a compliant vehicle, said identifying a compliant route and said causing the compliant vehicle to perform a transport service are based on information about the mobile communication network, information about the compliant vehicle, and information about a radio state in the mobile communication network between the customers, between the vehicles and between the customers and the vehicles (Ross (Col. 12 Lines 33-50) communication prediction module can utilize historical data to predict how much communication is necessary between the AVs and the backend system; (Col. 14 Lines 48-59) dynamically update network quality data).

Claim 2: 
Ross discloses all the elements of claim 1, as shown above. Additionally, Ross discloses:
during said transport service, arranging radio resources of the mobile communication network for the customers and the self-driving vehicles connected to the mobile communication network according to said information about the mobile communication network, to said information about the compliant vehicle, and to said information about a radio state in the mobile communication network (Ross (Col. 21 lines 7-47) connection schedule for an AV to select which network to connect with at different location points along the optimal route).

Claim 3: 
Ross discloses all the elements of claim 1, as shown above. Additionally, Ross discloses wherein said identifying a compliant route further comprises: 
checking the presence of perturbing events and an impact thereof on the identified compliant route (Ross (Col. 7 lines 15-21) alerts regarding rod accidents, traffic, construction and road quality; (Col. 14 Lines 52) network quality data includes data at different times of day, weekends, different times of year, or can be linked to particular scheduled events; (Col. 14 Lines 48-59) dynamically update network quality data; (Col. 26 Lines 7-20) identify network limited areas along a route), and 
identifying a further compliant route alternative to the compliant route if, as a result of the perturbing events, the identified compliant route is no longer compliant with the transport request (Ross (Col. 12 Lines 17-32) identify a plurality of route options; (Col. 14 Line 65- Col. 15 Line 5) utilized the updated network heat map to determine the optimal route).

Claim 4: 
Ross discloses all the elements of claim 3, as shown above. Additionally, Ross discloses:
wherein said checking the presence of perturbing events and an impact thereof on a traffic of the identified compliant route, and said identifying a further compliant route alternative to the compliant route are carried out before causing the compliant vehicle to perform the transport service and/or during the transport service (Ross (Col. 7 lines 15-21) alerts regarding rod accidents, traffic, construction and road quality; (Col. 14 Lines 52) network quality data includes data at different times of day, weekends, different times of year, or can be linked to particular scheduled events; (Col. 14 Lines 48-59) dynamically update network quality data; (Col. 26 Lines 7-20) identify network limited areas along a route; (Col. 12 Lines 17-32) identify a plurality of route options; (Col. 14 Line 65- Col. 15 Line 5) utilized the updated network heat map to determine the optimal route).

Claim 5: 
Ross discloses all the elements of claim 3, as shown above. Additionally, Ross discloses:
wherein said arranging radio resources further comprises arranging radio resources of the mobile communication network for the customers and the self- driving vehicles connected to the mobile communication network according to the identified further compliant route (Ross (Col. 21 lines 7-47) connection schedule for an AV to select which network to connect with at different location points along the optimal route).

Claim 6: 
Ross discloses all the elements of claim 1, as shown above. Additionally, Ross discloses wherein said information about the mobile communication network comprises at least one among:
adopted frequency bands (Ross (Col. 12 lines 51-60), (Col. 24 lines 44-51), (Col. 27 lines 53-59) types of networks; (Col. 16 lines 22-39) switch channels);
used bandwidths (Ross (Col. 14 Lines 29-52) heat map shows network bandwidth);
radio transmission parameters (Ross (Col. 14 Lines 29-52) heat map shows network latency, packet loss, and jitter);
set of radio resource management procedures (Ross (Col. 21 lines 7-47) connection schedule for an AV to select which network to connect with at different location points along the optimal route);
context-aware reconfigurations (Ross (Col. 14 Lines 52) network quality data includes data at different times of day, weekends, different times of year, or can be linked to particular scheduled events), and
distribution of mobile communication network functionalities (Ross (Col. 21 lines 7-47) connection schedule for an AV to select which network to connect with at different location points along the optimal route).

Claim 7: 
Ross discloses all the elements of claim 1, as shown above. Additionally, Ross discloses wherein said identifying a compliant vehicle comprises: 
identifying that vehicle, among the self-driving vehicles, that matches with transport features set out in the transport request, and/or 
identifying that vehicle, among the self-driving vehicles, that is as near as possible to the starting position (Ross (Col. 20 lines 51-58) select an AV based on proximity).

Claim 8: 
Ross discloses all the elements of claim 1, as shown above. Additionally, Ross discloses:
wherein said starting position is a current position of the requesting customer or an arbitrary position set out by the requesting customer in the transport request (Ross (Col. 11 lines 57-64), (Col. 20 Lines 44-51) user can submit a pick-up request which includes a pick-up location).

Claim 15: 
Ross discloses the elements of claim 15 as shown above in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Peeters et al. (U.S. 9,051,043 B1), hereinafter Peeters.

Claim 9: 
Ross discloses all the elements of claim 1, as shown above. However, Ross does not disclose the following limitation, but Peeters does:
classifying the customers according to classes of priority (Peeters (Col. 23 Lines 34-50) a user may pay for a higher level of service), 
said identifying a compliant route comprising identifying or generating a dedicated route for the requesting customer if the requesting customer belongs to a predefined class of priority (Peeters (Col. 23 Lines 34-50) certain UAVs able to service a request may only be selected if the requesting person is authorized for the higher level of service).
One of ordinary skill in the art would have been motivated to include paid premium services such as a subscription to certain users in order to generate additional revenue without any additional expenses because prioritization does not induce additional monetary costs. It would have been obvious to one of ordinary skill in the art before the effective filing date to include a higher level of service offered to customers who are willing to pay as taught by Peeters in the system of Ross, since the claimed invention is merely a combination of old elements in the art of dispatching vehicles, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. Specifically, one of ordinary skill in the art would have recognized that only routine engineering would be required to incorporate the above features and yield predictable result of Ross’s system with the improved functionality to generate additional revenue without any additional expenses because prioritization does not induce additional monetary costs.

Claim 10: 
Ross in view of Peeters teaches all the elements of claim 1, as shown above. However, Ross does not disclose the following limitation, but Peeters does:
wherein said classifying the customers according to classes of priority comprises classifying a human customer according to a respective subscription cost and/or classifying a vehicle according to an importance or urgency of the offered transport service (Peeters (Col. 23 Lines 34-50) certain UAVs able to service a request may only be selected if the requesting person is authorized for the higher level of service such as by paying for the higher level of service).
One of ordinary skill in the art would have been motivated to include the teachings of Peeters in the system of Ross for the same reasons discussed above in claim 9.

Claim(s) 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ross in view of Chadwick (U.S. 9,706,515 B1), hereinafter Chadwick.

Claim 11: 
Ross discloses all the elements of claim 1, as shown above. However, Ross does not disclose the following limitation, but Chadwick does:
associating the self-driving vehicles to respective parking lots based on a distribution of the data traffic of the mobile communication network (Chadwick (Col. 5 Lines 20-34) device density cell may encompass a stadium and a parking lot where a first density of devices is located within the stadium and a second density of devices is located within the parking lot).
One of ordinary skill in the art would have recognized that applying the known technique of monitoring the device density to associate devices with certain geographic regions of Chadwick to the updated network heat mapping of Ross (Ross Col. 20 lines 29-43) would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Chadwick to the teaching of Ross would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such device density cells. Further, applying device density cells to Ross, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more useful location information by associating the physical device location with the location of a device within a network due to the varied geographic distribution of network resources. 

Claim 12: 
Ross in view of Chadwick teaches all the elements of claim 11, as shown above. However, Ross does not disclose the following limitation, but Chadwick does:
estimating said distribution of the data traffic of the mobile communication network according to customer position and/or associated serving cells (Chadwick (Col. 5 Lines 20-34) device density cell may encompass a stadium and a parking lot where a first density of devices is located within the stadium and a second density of devices is located within the parking lot).
One of ordinary skill in the art would have been motivated to include the teachings of Chadwick in the system of Ross for the same reasons discussed above in claim 11.

Claim 13: 
Ross in view of Chadwick teaches all the elements of claim 12, as shown above. However, Ross does not disclose the following limitation, but Chadwick does:
partitioning an area covered by the mobile communication network in a number of regions each one associated with a respective parking lot according to a Voronoi diagram (Chadwick (Col. 5 Lines 20-34) device density cell is defined within a virtual lattice graph overlaid on a geographic region, but can alternatively be the cell defined by the Voronoi tessellation map), 
said estimating the distribution of the data traffic of the mobile communication network being also based on a ratio between the data traffic associated with each region and the data traffic associated with said area (Chadwick (Col. 5 Lines 20-34) device density cell may encompass a stadium and a parking lot where a first density of devices is located within the stadium and a second density of devices is located within the parking lot).
One of ordinary skill in the art would have been motivated to include the teachings of Chadwick in the system of Ross for the same reasons discussed above in claim 11.

Claim 14: 
Ross in view of Chadwick teaches all the elements of claim 13, as shown above. However, Ross does not disclose the following limitation, but Chadwick does:
wherein said associating the self-driving vehicles to respective parking lots comprises, for each region, associating a vehicle to the parking lot associated with that region if the ratio between the data traffic associated with that region and the data traffic associated with said area substantially corresponds to a ratio between a number of self-driving vehicles currently parked at that parking lot and a number of vehicles within said area (Chadwick (Col. 4 Line 65-Col. 5 Line 7) device density map is used to determine how likely it is for a device to be in the reported location or cell; (Col. 5 Lines 20-34) device density cell may encompass a stadium and a parking lot where a first density of devices is located within the stadium and a second density of devices is located within the parking lot).
One of ordinary skill in the art would have been motivated to include the teachings of Chadwick in the system of Ross for the same reasons discussed above in claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628